 DECISIONS OF NATIONAL LABOR RELATIONS BOARDNewton Joseph, d/b/a Meat Packers Internationaland Nicolas Castro. Case 21-CA-13999June 16, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND WALTHEROn March 18, 1976, Administrative Law JudgeRoger B. Holmes issued the attached Decision in thisproceeding. Thereafter, the General Counsel filedexceptions and a supporting brief, and Respondentfiled an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeonly to the extent consistent herewith.The Administrative Law Judge concluded that noviolation of Section 8(a)(3) and/or Section 8(a)(4)had occurred in Respondent's displacement ofCharging Party Castro. He discounted, primarily onthe basis of his crediting Respondent's witnesses'account of the events leading to Castro's displace-ment, the General Counsel's allegation that Castrowas, at least in part, selected for displacementbecause of the damaging testimony he furnished in arecent Board proceeding involving this Respondent.See Newton Joseph, d/b/a Meat Packers International,225 NLRB 294 (1976).Although we have reservations on the internalconsistency of the testimony provided by Respon-dent's witnesses, all of whom were credited by theAdministrative Law Judge, we find it unnecessary todisturb his credibility resolutions. For the reasonsstated hereafter, we conclude a violation of Section8(a)(4) of the Act has occurred here.On August 6, 1975, Administrative Law JudgeJames Rasbury issued his Decision, supra, in whichhe found that this Respondent had undertaken a"diabolical" scheme to defeat a union organizingcampaign, and committed "numerous" and "fla-grant" violations of the Act. Administrative LawJudge Rasbury further found that RespondentJoseph had "fabricated" a version of events inattempted justification for the unfair labor practicesand that other witnesses had, similarly, "contrived"'their testimony or "lied" to support him. ChargingParty Castro testified adversely to Respondent inI E.g., witness Goldberg, credited herein by the Administrative LawJudge.230 NLRB No. 13that case. His testimony was characterized as "honestand candid," "reflecting a great deal of courage (inview of Joseph's continuing threats)," and as showing"remarkable courage and fortitude ... inasmuch asthey [Castro and coworker Frias] are currentlyemployed and have nothing to gain." The pertinentnet result of Administrative Law Judge Rasbury'sDecision was his recommended Order that Respon-dent reinstate 12 employees to the jobs from whichthey were unlawfully terminated. In view of thecharacter and number of Respondent's violations, hefurther recommended that a bargaining order beissued against Respondent. With regard to thereinstatement of the discriminatees, AdministrativeLaw Judge Rasbury stated that the 12 discriminatori-ly discharged employees were to be reinstated:...to their former or substantially equivalentjob, displacing, if necessary, employees hired sincethe aforementioned employees were wrongfullydischarged. If a job no longer exists, said employ-ees shall be given such other job or jobs as eachmay be qualified to fill. Recognizing that Respon-dent now operates only one store, it is not theintent of this Order to compel Respondent to hiremore employees than is economically representa-tive of good business, but the discriminatees areto displace any and all current employees whosedate of hire occurred after the hiring date of thediscriminatees named herein. The aforemen-tioned discriminatorily [discharged employees]are to be reinstated in the order of their seniority,or hiring date. If after all economically feasiblereinstatements have been made, there remainemployees included herein as having been wrong-fully discharged, they shall be placed on apreferential hire list, in order of seniority, andshall be offered reinstatement on the occasion ofeach vacancy of job opening as it may occur.[Emphasis supplied.]The events giving rise to the instant dispute tookplace subsequent to issuance of Administrative LawJudge Rasbury's Decision but prior to the Board'sdisposition of Respondent's appeal of it. Uponreceipt of Administrative Law Judge Rasbury'sDecision, Becker, Respondent's labor relations con-sultant and representative in the earlier proceeding,held a meeting with Respondent Joseph in which itwas concluded, apparently, that Respondent wouldattempt to minimize the potential backpay liabilityimposed by the Decision by offering early reinstate-ment to the discriminatees while, at the same time,appealing that Decision.222 MEAT PACKERS INTERNATIONALWhat transpired at that meeting is set forth ingreater detail in Administrative Law Judge Holmes'Decision, but, because of the significance we attachto certain elements of that meeting and because ofthe Administrative Law Judge's failure to addressthem, we shall briefly restate some of his pertinentfindings.At the outset of the meeting, Becker indicated toJoseph that, although he believed there were groundsfor an appeal of Administrative Law Judge Rasbur-y's Decision, Respondent would, during the penden-cy of the appeal, run a continuing backpay liability iffinal decision on the case sustained AdministrativeLaw Judge Rasbury. He therefore recommendedimmediate reinstatement of the 12 discriminatees.Becker further indicated, according to the findings ofthe Administrative Law Judge here, that he disagreedwith the recommended Order that the 12 bereinstated "according to seniority" since Respondenthad not followed seniority in the past. Beckertherefore recommended that the discriminatees bereinstated without regard to seniority and that thecurrent employees would have to be discharged tomake room for them. Becker and Respondent wentover a list of employees and Becker concluded thatRespondent could keep all "supervisors and meatcut-ters"2but that all those currently in "countermen"classifications would have to be terminated to makeroom for the discriminatees. Becker suggested, as analternative to discharging all the current countermen,that the discriminatees simply be reinstated withoutany displacements, Respondent replying that hisbusiness could not afford that many employees. Atthis point, again crediting Becker's account of themeeting, Respondent specifically asked Becker aboutemployees Castro, the Charging Party here, andFrias,3each of whom "he [Respondent Joseph] saidJudge Rasbury made a saint out of." Becker replied,"I don't care whether they are saints or not, if theyare countermen and you have to reinstate 12 8(3)s,they have to be treated as anybody else ...youcan't give them preferential treatment." Josepheventually indicated that he could not reinstate all 12immediately and, ultimately, it was decided to phasein the discriminatees by making individual offers ofreinstatement to them in 10-day intervals.2 It is not clear how Becker came to this "conclusion." No distinctionbetween "meatcutters" and "countermen" is found in the previous Decisionand the unit found appropriate in that case included both. We haveassumed, however, since it bears no impact on our decision, that all 12discriminatees, with the exception of O. Martinez, a cashier, were"countermen" and that Becker's conclusion related to their orderedreinstatement to their "former or substantially equivalentjob."3 See fn. I of the attached Administrative Law Judge's Decision.4 The notion of "seniority" addressed by Becker and the AdministrativeLaw Judge has, actually, nothing to do with this particular case.Administrative Law Judge Rasbury's recommended Order discussedseniority solely as it related to structuring the class of original discrminatees,The fourth discriminatee mailed a reinstatementoffer was the first to accept, Salvadore Ortiz. Castrowas selected as the individual to be terminated tomake room for Ortiz. Before proceeding to ananalysis of the Administrative Law Judge's findingswith regard to the particulars of Castro's selection, asset forth by Respondent's witnesses, several observa-tions are in order.We acknowledge that a respondent, in order tominimize any potential backpay liability, has theright to reinstate employees found, by either anAdministrative Law Judge or this Board, to havebeen terminated in violation of the statute and to doso without prejudicing any right to appeal thevalidity of the findings of violation. But, on the factsof this case as found by the Administrative LawJudge, this Respondent not only chose to offer earlyreinstatement but, in the process, devised a reinstate-ment plan which deviated fundamentally from theparticulars of the recommended Order. Castro was,simply, not one of those employees who coulad, underthe terms of the recommended Order, be displaced tomake room for a discriminatee, absent his priortermination for just cause. Administrative Law JudgeRasbury's recommended Order was, as it relates tothose individuals susceptible to displacement,straightforward, clear, and in keeping with rights sofundamental under the statute as to need nodiscussion. Castro was employed by Respondent atthe time of Respondent's original unfair laborpractices. Moreover, of those employees employedby Respondent at the time of the offer of reinstate-ment to Ortiz, he was, with the exception of Frias,the other "saint" to whom Joseph alluded, the mostsenior employee of Respondent. The recommendedOrder, quoted above, ordered that the discriminateesbe reinstated to their former jobs with displacement"if necessary, [of] employees hired since the [discri-minatees] were wrongfully discharged." Castro wasnot "hired since" the wrongful discharge of anydiscriminatee.4Barring Castro's discharge for cause,a consideration we shall discuss shortly, his displace-ment in a setting in which he is not only the secondmost senior employee in the class of potentialdisplacees but further a contemporary of the previ-ously found discriminatory dischargees permits,of which Castro was, of course, not a member. The recommended Order didnot discuss seniority in an attempt to structure the class of potentialdispiaercs. We further note that Thurston Motor Lines, Inc., 168 NLRB 428(1967), cited by the Administrative Law Judge, not only is irrelevant to theissue here but inapposite even if seniority considerations were present. InThurston. the displaced employee charging, as Castro does here, unlawfuldiscrimination, was himself the replacement for the individual foundsubsequently to have been unlawfully terminated. Here, Castro was nothired to fill Ortiz' place. Ortiz and Castro were contemporaries. Thurstonwould be applicable only if Respondent, to make room for Ortiz, displacedthe employee who replaced Ortiz even though that employee may have beensenior to others not displaced.223 DECISIONS OF NATIONAL LABOR RELATIONS BOARDclearly, the inference that, in displacing Castro,Respondent was not simply motivated by a desire tolimit its possible backpay liability. If that were thecase, it could have merely displaced its least senioremployee. (In fact, Respondent admits that most ofthe class of potential displacees had minimal experi-ence.) And, had it done so, it would have eliminatedthe obvious possibility that existed in Castro'sselection, that it would be in noncompliance withAdministrative Law Judge Rasbury's recommendedOrder. Just as significantly, the displacement ofcontemporaries of discriminatees can conflict withbasic rights the statute attempts to vindicate. In, forexample, a situation where a respondent is found tohave discharged unlawfully, let us posit, 25 of 50union adherents, could the absence of generalseniority rules countenance that respondent's bypass-ing, for displacement, 25 individuals hired after theunlawful discharges and displacing, instead, theremaining 25 union adherents. In such a case, ofcourse, the inference to be drawn could not bereasonably challenged. It similarly cannot be chal-lenged here, in our judgment, given other elements ofthe meeting described. Administrative Law JudgeHolmes did not, beyond its recitation, comment onhis finding of fact that Joseph specifically alluded tothe two individuals Administrative Law JudgeRasbury had, in his Decision, praised for theircourageous testimony, Castro and Frias,5by men-tioning that Administrative Law Judge Rasbury had"made a saint out of them." Interpreting thatcharacterization of Castro as some indication ofRespondent's desire to grant a "preference" to him,as Becker in subsequent testimony and the Adminis-trative Law Judge, through tacitness, would have it,strains both usage and credulity. Clearly, the charac-terization was pejorative and, when coupled withRespondent's total deviation from the simple require-ments of Administrative Law Judge Rasbury'srecommended Order as it relates to those employeesto be displaced, makes Castro's selection rise beyondthe level of mere suspicion, and warrants theinference of unlawful motive.The particulars of the asserted selection processalso do not support the Administrative Law Judge'sultimate conclusion. We may concede that assess-ments of a witness' credibility in a subsequentproceeding are not governed by those made in an5 Strangely, the Administrative Law Judge alluded to Respondent'sretention of Frias as some indication of Respondent's good intentions here.Apart from the particular findings made in the earlier decision about hisRespondent and the employees who testified on his behalf, that Frias wasretained could only be conceivably relevant if he was retained in the face ofan existing need to displace another employee. But only Ortiz soughtreinstatement!6 See fn. I, supra. Respondent Joseph, the charged party, found to have"lied" in the earlier proceeding, did not testify on his role in Castro'sselection.earlier one. But the force of logic is not as variable.Goldberg, credited here,6testified to the utilizationof a translator to inform Castro of his displacementsand, yet, could recall vividly that in a conversationwith Castro, where no translator was present, Castrohad told her he had found other employment andhad no desire to return to Respondent -this, inspite of Castro's complete denial of such a statementand the filing of the charge herein.Goldberg did testify that when Ortiz acceptedRespondent's offer of reinstatement she calledBecker to find out which of the current employeesshould be displaced. According to her, on twooccasions, Becker asked her whom she "wanted to"lay off, or terminate. She eventually responded shedid not know, whereupon Becker told her to consulttwo of Respondent's supervisors, one of whom wasKnutson. Knutson indicated to Goldberg that hethought Castro should be let go but first wanted todiscuss the matter with Martinez, the other supervi-sor. Becker, on the other hand, insisted the decisionto terminate Castro was his,8 based on his "observa-tions" of Castro, his conversations with Goldbergand, through her, Knutson and Martinez. Knutsondoes not, it is conceded, speak Spanish but based histestimony about his observation of disagreementsbetween Martinez and Castro, in his words, on the"tone of voice" and "gestures" they used.When the time came for Goldberg to notify Castroof his displacement, she was told, by Becker, to tellCastro he was "being terminated because of thedecision of the Administrative Law Judge." That isto say, without regard to any of the discrepanciesthat emerge from the sequence of events leading toCastro's selection for displacement, as it is set forthby Respondent's witnesses, at no time was Castrotold by any of Respondent's agents the "reason" nowgiven us by Respondent for his selection, namely,that he was the least "satisfactory" and, therefore,most expendable employee.In this context, we finally note that Castro was not,as Respondent perhaps unwittingly concedes, dis-charged for cause. It is clear, from the testimony ofall of Respondent's agents, that Castro would nothave been displaced had not Ortiz accepted the offerof reinstatement. Moreover, in defending against theGeneral Counsel's further contention that Respon-dent discriminatorily refused to recall Castro onceI Castro was uniformly told by Respondent's agents that his displace-ment was caused by, pursuant to, or in accordance with Administrative LawJudge Rasbury's recommended Order. That, as both the recommendedOrder's language and we, above, made clear, was simply not the case.I As indicated earlier, Respondent Joseph did not testify and, as furtherindicated, Becker was Respondent's representative at the original heanng.Martinez, the individual with whom Knutson purportedly conferred, alsodid not testify, having been dismissed by Respondent for, assertedly,larceny.224 MEAT PACKERS INTERNATIONALother openings occurred, Respondent insists it wouldhave reemployed him had it not already learned,purportedly from Castro, that he did not wishreemployment. Lastly, we may properly assume that,if an employee is discharged for cause, his or heremployer or an agent of it can logically be expectedto tell the employee so.For all the reasons we have set forth, we concludethat Castro's selection for displacement can only beexplained as deriving from an evident and transpar-ent vendetta against him because of the damagingtestimony he supplied against the Respondent in theprevious case and we shall issue an appropriate orderto remedy his unlawful displacementsTHE REMEDYWe have found, contrary to the AdministrativeLaw Judge, that Respondent has engaged in anunfair labor practice in violation of Section 8(a)(4)and (I) of the Act. It is necessary, in order tovindicate the rights guaranteed the Charging Partyby the statute, and to effectuate its purposes, thatRespondent be ordered to cease and desist fromengaging in such conduct.Having found that Respondent unlawfully choseCastro for displacement because he aided Boardprocesses by giving testimony against this Respon-dent in a previous case, we shall order his immediatereinstatement, with backpay, plus interest, datingfrom the date of his unlawful displacement. Thereinstatement shall be to his former job or, if that jobno longer exists, to a substantially equivalent one.The reinstatement shall be without prejudice to anyseniority or other rights and privileges he previouslyenjoyed. If it is necessary to displace anotheremployee to reinstate Castro, it shall be done, theindividual selected for such displacement being anindividual hired subsequent to Castro's unlawfuldisplacement. Castro shall be paid a sum of moneyequal to that which he would have earned from thedate of his discharge to the date a valid offer ofreinstatement is tendered him, less net earningsduring such period. The rules set forth in F. W.Woolworth Company, 90 NLRB 289 (1950), and IsisPlumbing & Heating Co., 138 NLRB 716 (1962), shallgovern the payment of this sum. We furtherconclude, in light of this case and the case out ofwhich it arises, that it will effectuate the purposesand policies of the Act to have the notice toemployees posted in both English and Spanish.9Because our remedy is unaffected by them, we need not reach the otherallegations made by the General Counsel.CONCLUSIONS OF LAW1. Respondent is engaged in commerce within themeaning of the Act.2. By basing Nicolas Castro's selection for dis-placement on the fact that he furnished testimonyagainst Respondent in a previous Board proceeding,Respondent engaged in unfair labor practices withinthe meaning of Section 8(aX4) and (1) of the Act,which unfair labor practices affect commerce withinthe meaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that the Respondent,Newton Joseph, d/b/a Meat Packers International,Pacoima, California, its officers, agents, successors,and assigns, shall:1. Cease and desist from:(a) Terminating or displacing any of its employeesbecause they file charges or give testimony under theAct.(b) In any other manner interfering with, restrain-ing, or coercing any employees in the exercise of therights guaranteed by Section 7 of the Act.2. Take the following affirmative action necessaryto vindicate employee rights under Section 7 and toeffectuate the basic purposes of the Act.(a) Offer Nicolas Castro immediate and fullreinstatement to his former job or, if that job nolonger exists, to a substantially equivalent one,without prejudice to any seniority or other rights orprivileges he may have enjoyed prior to his unlawfuldisplacement.(b) Make Nicolas Castro whole for any loss of paysuffered by reason of his unlawful displacement bypayment to him of a sum of money equal to thatwhich he would have earned from the date of hisdisplacement to the date of a valid offer ofreinstatement being tendered him, the manner ofcomputation of this sum set forth in the section ofthis Decision entitled "The Remedy."(c) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security records, timecards,personnel records and reports, and all other recordsnecessary to analyze and compute the amount ofbackpay due under the terms of this Order.(d) Post at its place of business in Pacoima,California, copies of the attached notice marked"Appendix,"'0in both English and Spanish. Copiesof said notice, on forms provided by the Regional'o In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Order(Continued)225 DECISIONS OF NATIONAL LABOR RELATIONS BOARDDirector for Region 21, after being duly signed byRespondent, shall be posted by it immediately uponreceipt thereof, and be maintained by it for 60 daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, orcovered by other material.(e) Notify the Regional Director for Region 21, inwriting, within 20 days from the date of this Order,what steps Respondent has taken to comply here-with.IT IS FURTHER ORDERED that the complaint bedismissed to the extent it alleges violations of the Actnot specifically found.of the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Act guarantees toyou the following rights:To organize for purposes of collectivebargaining among yourselvesTo form, join, or help unionsTo bargain as a group through a represen-tative of your own choosingTo act together for collective bargainingor other mutual aid or protectionTo not do these things, if you so desire.WE WILL NOT terminate, displace, or discrimi-nate against any employees because they testifyagainst us in National Labor Relations Boardproceedings.WE WILL NOT in any other manner interferewith, restrain, or coerce you in the rightsguaranteed to you by the National Labor Rela-tions Act.WE WILL offer to Nicolas Castro immediateand full reinstatement to the job he once hadbecause it has been found by the Board that hewas terminated because of the testimony he gaveagainst us in a previous case before the Boardinvolving us.WE WILL pay Nicolas Castro any wages he mayhave lost on account of our action, the amount,which will include interest, to be determinedaccording to a formula the Board, in its Decision,has given us.NEWTON JOSEPH, D/B/AMEAT PACKERS INTERNATIONALDECISIONSTATEMENT OF THE CASEROGER B. HOLMES, Administrative Law Judge: Thecharge in this case was filed on September 22, 1975, byNicolas Castro, an individual. The complaint was issued onNovember 21, 1975, on behalf of the General Counsel ofthe National Labor Relations Board, herein called theBoard, by the Regional Director for Region 21. Thecomplaint alleges that Newton Joseph, d/b/a MeatPackers International, herein called Respondent, hasengaged in unfair labor practices within the meaning ofSection 8(aX1), (3), and (4) of the National LaborRelations Act, as amended, herein called the Act. Respon-dent filed an answer to the complaint and denied thecommission of the alleged unfair labor practices.The hearing was held before me on February 4, 1976, atLos Angeles, California. Briefs were filed by the GeneralCounsel and by Respondent and have been duly consid-ered.Upon the entire record and based upon my observationof the demeanor of the witnesses, I make the following:FINDINGS OF FACTI. JURISDICTIONRespondent is a sole proprietorship and is engaged in theretail sale of meats at its retail store located at 10435 LaurelCanyon in Pacoima, California. In the course and conductof his business operations, Respondent annually derivesgross revenue in excess of $500,000 and annually purchasesand receives goods, products, and materials valued inexcess of $50,000 from suppliers located outside the Stateof California.Upon these admitted facts, I find that Respondent hasbeen at all times material herein an employer engaged incommerce within the meaning of Section 2(6) and (7) of theAct.II1. THE LABOR ORGANIZATION INVOLVEDIt is admitted that Meat Cutters Local No. 421,Amalgamated Meat Cutters and Butcher Workmen ofNorth America, AFL-CIO, herein called the Union, isnow, and has been at all times material herein, a labororganization within the meaning of Section 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. The IssuesThe principal issues raised by the pleadings are:Whether Respondent discharged Nicolas Castro andfailed to reinstate him because of his earlier union activity,and/or because he had previously given testimony in a226 MEAT PACKERS INTERNATIONALprior Board proceeding, and thereby violated Section8(a)(X), (3), and (4) of the Act.B. BackgroundAn earlier proceeding involving this same Respondent ispresently pending before the Board for a decision. TheDecision of Administrative Law Judge James T. Rasburyissued on August 6, 1975. [Newton Joseph, d/b/a MeatPackers International, 225 NLRB 294 (1976).]The hearing in that proceeding was held between April 1,1975, and April 22, 1975. The Charging Party and allegeddiscriminatee in this case testified at that earlier hearing.Ten pages from the transcript of the prior case werereceived in evidence in this proceeding to show thecontents of Nicolas Castro's testimony in view of the8(aX4) allegation in the complaint.Counsel for the General Counsel offered a copy of theAdministrative Law Judge's Decision in evidence. It wasrejected and placed in the rejected exhibit file. The reasonfor doing so was that the Board may take judicial notice ofits own proceedings. Plant City Welding and Tank Compa-ny, 123 NLRB 1146 (1959); West Point ManufacturingCompany, Wellington Mill Division, 142 NLRB 1161 (1963);Seine and Line Fisherman's Union of San Pedro, affiliatedwith Seafarers' International Union, AFL-CIO, 136 NLRBI (1962); Airlines Parking, Inc., 197 NLRB 762 (1972).The Board has also rejected the implication that afinding by the Board in one proceeding may not be used ina subsequent proceeding involving the same employer. TheBoard said, "although we agree with the Trial Examinerthat the Board decision with respect to Marfia's dischargeis not relevant to this case, we reject his implication that aBoard finding in one proceeding may not be used as a basisfor a finding in a later proceeding involving the sameemployer." National Electric Products Corporation, 87NLRB 1536 (1949).Accordingly, judicial notice was taken of that earlierproceeding which is before the Board at this time fordecision.The recommended Order contained in the Decision ofAdministrative Law Judge Rasbury required Respondent,inter alia, to offer reinstatement to 12 employees whom theAdministrative Law Judge had found to have beendiscriminatorily discharged. Among those 12 employeeswas Salvadore Ortiz. It is Respondent's contention that theCharging Party in the present case, Nicolas Castro, wasterminated in order to create an opening whereby Respon-dent could reinstate Salvadore Ortiz in accordance with therecommended Order of Administrative Law Judge Ras-bury in the prior case.C. Respondent's Discussion of the Prior DecisionHenry Becker, the labor relations consultant to Respon-dent, met with Newton Joseph to discuss the Administra-tive Law Judge's Decision. Also present at the meeting,which took place in mid-August 1975, were David S.Bradshaw, Respondent's attorney, and Carmela Goldberg,bookkeeper and supervisor. Keith Knutson, general man-ager, was present part of the time.Becker explained his opinion to Newton as to why he feltthat the conclusions reached in the Administrative LawJudge's Decision were in error and he indicated his viewthat an appeal should be filed to the Board in Washington,D.C. However, Becker said that the decision, if sustained,meant that Joseph had to reinstate 12 employees, and thatif Joseph did not do so, he was running a continuingliability for backpay until such time as a final decision washanded down by the National Labor Relations Board orthe courts. Becker recommended to Joseph that hereinstate the 12 employees to their former jobs orequivalent jobs as required by the Administrative LawJudge's Decision. Joseph replied that he could not put all12 employees back to work.Becker continued with a further explanation that if theBoard in Washington, D.C., found that there was noviolation of the Act as to any of the discharged employees,then that employee would not be entitled to any backpay.However, he said that, if the Board found in accordancewith the Decision of the Administrative Law Judge, thenthe employees would be entitled to backpay from the timethey were fired until such time as they were reinstated.Next at the meeting, they computed what the approximateamount of backpay liability would be.Joseph inquired as to how long it would take for theBoard to issue a decision in the case and Becker estimatedthat it would be from 3 to 6 months to more than a yearafter the exceptions were filed in Washington. Josephindicated that exceptions should be filed.The discussion then returned to the matter of reinstate-ment of the 12 employees. Becker told Joseph that he feltthat the Company did not have to reinstate the employeesaccording t6 seniority because the Company had notfollowed seniority in the past. For that reason Beckerexplained his disagreement with the recommended Orderof the Administrative Law Judge's decision to followseniority. Becker recommended that the employees bereinstated without regard to their seniority. Becker saidthat the Company would have to discharge the presentemployees who were occupying the same or equivalent jobsin order to make openings to reinstate the 12 employees.During the course of the meeting, Joseph obtained a listof the employees who were then employed at the Compa-ny. After reviewing that list, Becker concluded that theemployees at that time were either working in themeatcutter job classification or the counterman jobclassification. Becker said that the Company would be ableto keep the supervisors and the meatcutters, but that allemployees in the counterman job classification would haveto be relieved from their jobs in order to make places forthe 12 countermen. Becker explained that the onlyalternative to terminating all the countermen would be toretain the present employees at work in addition to the 12employees to be reinstated. Joseph said that he could notdo that because the business could only afford a certainwork force. Joseph said that he would have to terminate theemployees presently working there.227 DECISIONS OF NATIONAL LABOR RELATIONS BOARDJoseph then asked Becker specifically about NicolasCastro and Saul Frias who Joseph asserted had been made"saints" in the earlier decision.' Becker responded that hedid not care whether they were "saints" or not; if they werecountermen and the Company had to reinstate the 12discharged employees, then they would have to be treatedjust as anybody else would be. Becker said that he toldJoseph: "If the time comes when somebody comes forreinstatement, and you have to lay somebody off, theyhave to be treated like everybody else, you can't give thempreferential treatment."Joseph said that he did not have 12 counterman jobs tofill. Becker told him that he would have to fill the numberof counterman jobs that the Company had and then placethe others who asked for reinstatement on a preferentialhiring list. Joseph then expressed concern about reinstatingall 12 employees at one time. He explained that some of theemployees had worked for him for perhaps a week or 10days and that they had never worked in the Pacoima store,but instead had worked in the Los Angeles store.2Josephsaid that it would ruin his business if he placed all 12employees or even 8 employees back to work in thePacoima store all at once. Joseph said that he wanted toreinstate them one at a time and have an orderly influx ofthe 12 employees back into his work force, so that he couldtrain them and prepare them for their job function in thePacoima store. Becker said if that was the situation, thenthe Company could bring them back one at a time, but theCompany would suffer because of the backpay liabilitywhich would continue until reinstatement, if in the finalanalysis Joseph was found to have wrongfully dischargedthem. However, Becker said that one aspect had to beweighed against another. Becker suggested that theemployees be reinstated in I0-day intervals which wouldafford the Company an opportunity to train the employeesto see how they could best be utilized.At the meeting Joseph said that he had no alternative toreinstating the 12 employees because the backpay liabilitywould be such that it would put him out of business.Becker suggested that the procedure be followed wherebyeach of the 12 employees named in the Decision would besent a registered letter offering each one unconditionalreinstatement and provide a time period in which he shouldcome to the store and apply. Joseph requested Becker toprepare the letters and mail them for him. It was alsodecided to leave the decision to Becker as to the order inwhich the reinstatement letters would be mailed.I Saul Frias was called as a witness by counsel for the General Counsel inthe prior case and testified at the hearing. At the time of the hearing in thepresent case on February 4, 1976, Frias was still employed as a countermanby Respondent.2 It was stipulated that prior to February 1975 Joseph had operated twostores -one in the city of Commerce and one in Pacoima. The store in thecity of Commerce, which was usually referred to as the Los Angeles store,was sold in February 1975 and since that time Joseph has operated only thePacoima store.3 The foregoing statement of facts in this section is based upon theuncontradicted testimony of Henry Becker. While I am cognizant of the factthat Becker is Respondent's labor relations consultant and representedRespondent in the earlier case, I find no basis for questioning his veracity. Ihave credited his testimony throughout this proceeding.I also find credible the testimony given by Ms. Goldberg, Knutson, andJoseph Yglesiao. In the sections which follow, I have based the statement ofMs. Goldberg was designated as the one who wouldhandle the reinstatement of the 12 employees. Beckeroutlined the procedure which she would follow. He saidthat when the employee came to the store, she would set adate for him to commence work and to reinstate him.Becker said at that time he would have to decide whowould be let go because he did not want to exceed a certainnumber of jobs. He said when any employee came in forreinstatement, they would reinstate that employee and letgo one of the countermen.3The following form letter was sent to the 12 employeesnamed in the earlier decision:You are hereby offered immediate and uncondition-al reinstatement to your former or substantiallyequivalent job position with Meat Packers Internation-al. If you wish to accept this offer, you must report towork at Meat Packers International, at the aboveaddress in Pacoima, no later than ----- 1975.MEAT PACKERS INTERNATIONALNEWTON JOSEPHThe letter was mailed out to the employees in thefollowing order with the date to be reinstated to workshown in the letter:4Luis Martinez, September 2, 1975;Francisco Martinez, September 5, 1975; Isaac Gonzales,September 14, 1975; Salvadore Ortiz, September 20, 1975;Augustine Silva, September 26, 1975; Antonio MercadoVasquez, October 9, 1975; Manuel Flores, October 16,1975; Alfredo Mendosa, October 26, 1975; Mario Gonza-lez, October 26, 1975; Manuel Reyes, November 7, 1975;Jesse Morgan, November 7, 1975; Olga Martinez, Novem-ber 10, 1975.As shown above, Salvadore Ortiz was the fourth of the 12employees named in the Decision to be sent a letter. Theletter to Ortiz was dated September 9, 1975, and indicatedthat, if he wished to accept the offer of reinstatement, hemust report to work no later than September 20, 1975.D. The Discharge of CastroSalvadore Ortiz responded to the letter which he receivedfrom Respondent. He went to the Company with anfacts upon their credited testimony. As will be seen, there are some conflictsbetween the testimony which was given by them and that given by Castro. Iam not unmindful of the credibility resolutions made by the AdministrativeLaw Judge in the prior proceeding. Nevertheless, Castro's demeanor in thislater proceeding, where he was testifying under different circumstancesconcerning his own discharge, did not persuade me that the versions whichhe gave of the conversations were true. I found the other four witnesses to bemore reliable and accurate. (For comments by a Trial Examiner on thecredibility of a witness who had appeared before him in two separatehearings, see Universal Packaging Corporation, 149 NLRB 262, 270 (1964).)4 It should be noted that no ruling or finding is being made herein withregard to the adequacy of the reinstatement letters or any other matterrelated to compliance with the recommended Order of the AdministrativeLaw Judge in the prior proceeding. Complaince matters involving the priorcase are properly not an issue here and no finding, express or implied, isbeing made herein concerning any compliance matter.228 MEAT PACKERS INTERNATIONALinterpreter and gave his reinstatement letter to Ms.Goldberg.5He indicated to her that he wanted to bereemployed with the Company. She suggested that he fillout a W-4 form, and he replied that he did not have hissocial security number with him. She suggested that he gohome and bring back the number with him; then he couldfill out the form and she would set the date for him toreturn to work.Ms. Goldberg next telephoned Henry Becker foradvice. She informed Becker that Ortiz had applied forreinstatement and that she had scheduled him to return towork on Monday. She wanted to know whom she shouldlay off or terminate. Becker asked her whom she wanted toterminate and she replied that that was why she was callingBecker because she did not want anything to go wrong. Shesaid that they had had enough trouble with the Board andshe wanted to get the correct advice. Since Becker wassupposed to consult and advise on these matters, she saidthat she was calling him and asking him what to do. Beckerasked her whom she wanted to lay off and she respondedthat she did not know. Becker then suggested that she talkwith Keith Knutson, general manager, and ManuelMartinez, manager and head meatcutter. Becker said tofind out the most expendable among the present counter-men who could be laid off from work.Knutson testified that Ms. Goldberg informed him onFriday, September 19, 1975, that Ortiz was coming back towork and that he would have to replace somebody. Sheasked him for his opinion. Knutson told her it should beNicolas Castro, but he also said he wanted to talk withManuel Martinez. Knutson said that he talked withMartinez and reported to Ms. Goldberg that Martinez'feeling was the same as Knutson's feeling, that it should beNicolas Castro.6Knutson told Ms. Goldberg that there wasa personality problem and a lot of friction between the twomen which was disrupting the proceedings in the store.On earlier occasions Knutson testified that he hadwitnessed personality clashes between Martinez andCastro. Although Knutson does not understand theSpanish language, he based his opinion on the manner ofspeaking, tone of voice, gestures used, and a comparisonwith the way in which Martinez gave directions to otheremployees. Knutson said that Martinez had previouslyrequested permission to fire Castro on four occasionsbecause Castro was undermining his authority, he did notget along with him, and Castro was not doing as Martinezdirected. Knutson recalled an incident which occurredabout a month before Castro's dismissal. Knutson sawCastro smoking a cigarette in the cutting room, which wasforbidden, and Knutson heard Martinez yell at Castro.Knutson told Martinez to give Castro a reprimand. Onanother occasion Knutson said he observed Martinez"getting after" Castro for not rotating the merchandiseI Becker, Ms. Goldberg, and Knutson placed this event on Friday,September 19, 1975. The handwritten notation made by Ms. Goldberg onthe reinstatement letter and on a note which she gave to Ortiz indicatesSeptember 18, 1975. Since the witnesses recalled that this occurred on aFriday, I have concluded that September 19, 1975, is the accurate date.s It is recognized that the references to statements allegedly made byMartinez throughout this proceeding are hearsay statements and they wereproperly. Knutson said that Martinez complained to himseveral times about Castro not doing this.Castro gave a different version of his working relation-ship with Martinez. Castro said that they were good friendsand got along well. Castro said that there was no hostilityand that he was never reprimanded by Martinez and thatthey always had friendly conversations. He denied that heever had any argument with Martinez over arranging themeat and he denied smoking in front of the meat case.Castro said that he did smoke, but that he did so on hislunch hour in the kitchen.Following the conversation between Ms. Goldberg andKnutson, she once again telephoned Becker. Beckertestified that she told him that she had talked with Knutsonand Martinez and both of them were of the opinion thatCastro should be terminated. Becker stated that she saidthat Martinez had a problem with Castro in that Castrowould not follow orders; that there was a personalityproblem for Martinez; that Castro was difficult to getalong with; and that Knutson agreed that Castro was theone to go. Becker responded that, if both Knutson andMartinez said that Castro was the one who should go, thenshe should terminate Castro and let Salvadore Ortiz takehis place. Ms. Goldberg inquired how she was to do this.Becker instructed her to give Castro his check and have awitness present to what was said. She asked if that was allshe had to do. Becker told her to tell Castro why he wasbeing terminated; that he was being terminated because ofthe Decision of the Administrative Law Judge whichrequired the Company to reinstate 12 employees; and thatSalvadore Ortiz was applying for reinstatement, so Castrowas being terminated to make room for Ortiz.After the second conversation between Becker and Ms.Goldberg, Ortiz returned to the Company. At that time Ms.Goldberg informed him that he should report for work onMonday, September 22, 1975. Ortiz asked for this inwriting so that he could show it to "the union delegate tomake sure he was reinstated." Ms. Goldberg prepared aninformal slip of paper with the information on it and gave acopy to Ortiz.On Sunday, September 21, 1975, Ms. Goldberg againtelephoned Becker. This time she called him at his home.She told Becker that she was getting ready to tell Castrothat he was being terminated. Becker asked what she wasgoing to say. She replied that she was going to tell Castrothat he was being terminated because Salvadore Ortiz wasbeing reinstated; that the Company had to terminate oneemployee, and that Castro was the one being terminated tomake room for Ortiz in accordance with the Decision ofthe Administrative Law Judge. Ms. Goldberg said that shehad called Becker to make sure that everything was allright and to ask if she was to go ahead and do it. Beckeradmitted not for the truth of what was said. Martinez did not testify. He wasdischarged by Respondent after he failed to appear for work and hiswhereabouts at the time of the hearing were unknown. In these circumstanc-es where the witness' whereabouts were unknown and he was not availableto testify, the hearsay statements were admitted for a limited purpose.However, in reaching the ultimate conclusions in this case, the hearsaystatements have not been considered.229 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsaid that it was exactly right and to go ahead and terminateCastro.7Becker emphasized in his testimony that he was the onewho made the decision to terminate Castro. Becker saidthat he relied upon the conversations he had with Ms.Goldberg, after asking her to talk with Knutson andMartinez, and her report that Castro was the mostexpendable employee. In addition, Becker said that he hadpreviously discussed Castro's job performance with Joseph,Ms. Goldberg, and Knutson on earlier occasions. Beckerexplained that he had frequently visited the store beginningin March 1975. At that time he was preparing for thehearing in the prior case and he estimated that he wasspending 3 or 4 days a week at the store. Then during thehearing, which he said lasted 11 days, he visited the storetwo or three times. Subsequently, he continued to visit thestore as many as six times a month. Becker said that he hadobserved Castro lounging around the counter on a coupleof occasions. Becker recalled discussions with managementthat Castro was reluctant to perform his job duties and thathe was constantly having personality clashes with Marti-nez. It appeared to Becker that Castro was trying toprovoke Martinez into some type of action. Becker saidthat he advised Joseph of this and told him to avoid takingany action against Castro. Becker also related that he wastold that Castro was having trouble maintaining themachines in repair, so management reassigned the work toAndrew Wu.8Becker said that, after the reassignment toWu, they experienced no more trouble with the machines.Becker said that Castro's difficulty with keeping themachines repaired took place after the issuance of theDecision of the Administrative Law Judge.Joseph Yglesiao, an insurance agent for the PrudentialInsurance Company, performed interpreting work forRespondent on five or six occasions. He said that he wasnot paid for the work, but did so as a courtesy to Josephbecause Yglesiao was his insurance agent.9He is fluent inboth the English and Spanish languages.On Sunday afternoon, September 21, 1975, after Ms.Goldberg spoke with Becker once again, she telephonedYglesiao and explained that letters had been sent out bythe Company and that an employee had returned to bereinstated. She asked him to interpret what was occurringto Castro. She asked that he come down to the Companyfor this purpose, but he said that he was unable to do sobecause various members of his family were ill on thatparticular day, so they decided to handle the situation bytelephone.r Becker said that he believed at that point in time that all of thecountermen would have to be terminated to make room for the 12employees. Becker explained that the Company only had 8 counterman jobsand he felt that the 12 employees would want to return. He based thisopinion on an incident which he briefly described as occurring beforeCastro's termination. Becker testified that the union business agent hadcome to the store with the 12 employees in a group and "tried to push thembehind the counter and force them in on Newton."s Castro did not specifically deny this accusation in his rebuttaltestimony. He did assert that Wu did not know where items were in thefreezer and that Castro taught Wu how to cut veal steaks.9 Yglesiao was an impressive witness whose demeanor on the witnessstand gave reassurance that he was testifying truthfully in this case. While Irecognize the fact that he is Joseph's insurance agent, Yglesiao did not givethe appearance of a person who would change his testimony just to curryLater that afternoon Yglesiao received another telephonecall from Ms. Goldberg who said that Castro was on theline.10Yglesiao spoke to Castro in Spanish and said that hetold Castro that there had been a court decision wherebythe Company had to reinstate certain employees; thatletters had been mailed out to these employees; that onehad answered the letter and had appeared and wished to bereinstated; and that person was going to, in effect, takeCastro's place. He said that he explained who the employeewas and also told Castro that he was to be given a check.Yglesiao asked Castro if he had any questions or did hehave anything to say that Yglesiao might, in turn, interpretfor him. Castro said no. Yglesiao again asked Castro if hehad any questions and if he understood what wasoccurring. Castro replied yes, that he understood and thateverything was fine. Yglesiao said that Castro made noprotest and that his response was unemotional. Bothpeople spoke in Spanish during the conversation.Castro gave a different version of this event. He testifiedthat he was called into the office that Sunday afternoonabout 6:40 p.m. by Ms. Goldberg who told him that therewas a telephone call for Castro and that it was in Spanish,which Ms. Goldberg did not understand, so she wantedCastro to translate. Castro testified that someone on thetelephone asked if this was Nicolas Castro and he repliedyes. He said that the person told him that he was somebodyfrom the Department of Employment." Castro said thatthe person told him, "[A]s you well know, the boss, theowner, is being forced to just hire people that are unionized-from the Union." Castro continued, "I was informedthat I was going to be substituted by this Salvadore Ortizbecause he did belong to the union and so I said, all right."Castro testified that he resumed working after thattelephone conversation. He said that about 6:45 p.m. Ms.Goldberg asked him if he wanted to go home and Castrosaid no because he had not finished his work. He statedthat about 10 minutes later Knutson told him to leave, butCastro said no, that he was not through working, so hecontinued to work. After he finished work and punched outhis timecard, Castro said he was offered a check by Ms.Goldberg. He asked her why he was being laid off becausethere were other workers that had been working there a lessamount of time than Castro and the others did not knowhow to perform the work as well as Castro did. Castrotestified, "She says, it is not my fault, you signed the unioncard, and that is not my doing, it is somebody else's, theman told me."12Castro said that he told her that he didnot want his paycheck and that he would have to speak tohis attorney first. He then left.favor with a business client. In my opinion. Yglesiao testified truthfully andI have credited his testimony completely.s0 Yglesiao identified himself to Castro during this conversation. He saidthat he had spoken with Castro on two earlier occasions concerninginsurance plans and had introduced himself to Castro at those times as anagent of the Prudential Insurance Company.i" Yglesiao specifically denied having said this to Castro and affirmative-ly testified that he identified himself to Castro in the Spanish language. Icredit Yglesiao.12 Ms. Goldberg specifically denied this testimony by Castro andaffirmatively testified that there was no mention of the Union at all. She saidCastro said that he did not want his check. She told him that he could gohome at that time and be paid for the full time, but Castro would not do so.She said that they talked in both English and Spanish just as they usuallydid to communicate. I credit the account given by Ms. Goldberg.230 MEAT PACKERS INTERNATIONALE. Events Subsequent to the Discharge of CastroOn Wednesday, September 24, 1975, following histermination, Castro returned to the company office andspoke with Ms. Goldberg. She said that it was a friendlyconversation in which she gave him his paycheck andCastro said that the reason that he did not take his checkon Sunday was that he was going to consult withsomebody, but he had changed his mind and decided topick up his check. She said that was fine.Castro's account of this conversation is different fromthat given by Ms. Goldberg. Castro testified that she askedhim if he came to pick up his check; to sign a card which hedid, and she gave him his check. Castro continued, "WhenI got my check, she said, it is not my fault; it is not Keith'sfault; it is not his fault either; that is because you signedthe union card; that is what she said." Castro said that hetook his check and went home. He said that they spoke inthe Spanish language.'3Subsequent to the discharge of Castro, no new employeeswere hired by the Company until late November 1975. Thelast date on which I of the 12 employees involved in theprior case was to be reinstated was November 10, 1975. Asit turned out, only Salvadore Ortiz out of the 12 employeesactually applied for reinstatement according to Ms.Goldberg. Some others had inquired, apparently, but hadnot followed up. Thus, Ortiz was the only one of the groupof 12 employees who was reinstated by Respondent. Castrowas the only employee who was terminated in order tocreate an opening for I of the 12 employees.By late November, Martinez, the manager and headmeatcutter, had been fired, and Elias Munoz, a cashier andcounterman, had left. Ms. Goldberg explained that thereason that Castro was not offered reemployment at thattime was because Castro told her in November 1975 that hewas working elsewhere and did not want to come back towork for Respondent. She said the conversation arosebecause of a check which she had for him for back wagesdetermined by the Wage and Hour Division.Ms. Goldberg said that she had mailed the Wage andHour check to Castro, but that it had been returned to theCompany. Subsequently, a friend told Castro about thecheck and Castro came to the Company in November1975. Ms. Goldberg said that she just inquired about hishealth and asked if Castro was working. Castro replied thathe had been working. She said that she explained mailingthe check to him and its return to the Company. Sheshowed him the letter and it appeared that the address waswrong.During that conversation, Ms. Goldberg said that shediscussed employment with Castro. She said that she didnot know how to say the phrase "preferential hiring list" inthe Spanish language, but that they did talk about his beingemployed and Castro said that he was working. She13 I credit the version given by Ms. Goldberg.14 As previously indicated, I credit the testimony of Ms. Goldberg.'5 Arturo Lara was hired by the Company on August 8, 1975. Ms.Goldberg said that Lara replaced a friend of his named Carlos Arena whohad quit after being refused a loan by the Company. Ms. Goldberg'stestimony reveals that she was uncertain as to when Arena left theemployment of the Company, but she believed that it took place after thetestified, "And I asked him if he would like to work for usagain and he said no. I asked him about the letters comingback and he said no, he didn't want to work for us." Shealso related that Castro mentioned that he was going on avacation somewhere in Mexico.Castro testified that he went to the Company inNovember 1975 to pick up a check and spoke with Ms.Goldberg. He said that she told him that she had alreadymailed the check to him, but it had the wrong address, sothe letter came back to the Company. Castro testified thatMs. Goldberg handed the check to him and asked if Castrowas employed someplace else. Castro said that he told herthat he was, but he said that she did not tell him that hewas on any type of list to return to work or that she offeredhim his job back at that time. Castro did not specificallydeny telling Ms. Goldberg that he did not want to work forthe Company, but he was asked to testify to everything thatwas said during that conversation and he did not mentionthat subject. 14F. Employees Retained in Preference to CastroCastro contended that he could perform jobs which theother employees could not do. He said that Elias Munozdid not know where the freezer items were located andcould not cut veal steaks. He said that he had to tell Munozwhere to put the meat in the cases because Munoz did notknow how to do that job. With regard to Arturo PerezLara, Castro said that Lara also did not know where thefreezer items were located and that each time that Lara wasasked to do that, he had to ask Castro or Saul Frias. Castroalso said that Andrew Yu lai Wu, Carlos Ortiz, andNicolas Torres also did not know where the freezer itemswere kept and had to ask. He also mentioned that CarlosOrtiz could not cut veal steaks, and that Castro had taughtLara and Wu how to cut veal steaks.In performing his own duties while at the Company,Castro said that he put meats in the freezers, cut veal cutletsteaks, helped people, swept, did maintenance work,cleaned, and other things.Ms. Goldberg gave a different description of the jobperformance of the employees. She testified that EliasMunoz primarily worked as a cashier at the store, but onoccasion he would stock groceries and fill in for otheremployees who were off from work. She said that she hadseen him on occasion working in the freezer. She addedthat Munoz was bilingual and therefore did some interpret-ing for her. She stated that she had observed Munozcutting veal steaks and that Martinez was the one directingMunoz on how to put meat in the counter case.With respect to Arturo Lara, Ms. Goldberg said that hewas a counterman who worked in all the departmentsexcept for working as a cashier. She pointed out that hewas also bilingual and assisted with interpreting.'5Withregard to Andrew Wu, she said that he did the mainte-issuance of the Administrative Law Judge's Decision which issued onAugust 6, 1975. At another point she said that she had posted the noticeattached to that Decision. The notice was introduced in evidence. She saidthat the reason for her refusal to lend Arena the money was because she feltthat he might have to be laid off in 2 weeks. In any event, Arena's job as acounterman was filled by Lara on August 8. 1975, which preceded the(Continued)231 DECISIONS OF NATIONAL LABOR RELATIONS BOARDnance work on the machines which slice meat and grindmeat. She said he also waited on customers and stockedand cut meats. With respect to Carlos Ortiz, she said hewas a counterman and worked in the freezer and on themachines. She said that Saul Frias was a counterman;Riccardo Salatino was a combination counterman andcashier; and that Nicolas Torres was a boxboy. Torresworked a split shift. Knutson testified that Torres was astudent who bagged groceries and cleaned up the store.Ms. Goldberg testified that Castro had never worked as acashier for the Company.16Castro worked for the Company for about 10 months.He had been at the Company longer than some otheremployees. The undisputed testimony in this proceeding,however, is that the Company had not in the past followedseniority in making layoffs. A list showing the entirecomplement of the Pacoima store as of September 21, 1975,was introduced in evidence at the hearing. It shows thedate of hire and the job classifications with footnoteexplanations. The exhibit, "Employees of MeatpackersInternational as of September 21, 1975," with the name,date of hire (if given), and job classification of eachemployee, reads as follows:Newton Joseph, owner; Carmela Goldberg, Novem-ber 3, 1974, bookkeeper and supervisor;2KeithKnutson, February 5, 1975, general manager; ManuelMartinez Monzon, January 23, 1975,1 manager andhead cutter;3 Luis A. Ortiz, March 22, 1975, cutter;Alfredo Alcantar Hernandez, May 2, 1975, cutter andsausage maker; Elias Aguirre Munoz, February l1,1975, cashier; 4 Arturo Perez Lara, August 8, 1975,counterman;5Andrew Yu lai Wu, May 27, 1975,counterman and machinery maintenance man; CarlosOrtiz, July 14, 1975, counterman; Nicolas Castro,November 15, 1974, counterman; Gustabo F. Frias(Saul), November 6, 1974, counterman and freezerman;Riccardo Salatino, June 16, 1975, cashier and counter-man; Nikolas Torres, October 1974, boxboy.I Started in Los Angeles store in approximately December, 1974.2 Handled office and personnel matters.3 Supervised cutters and countermen in conjunction with generalmanager.4 Also acted as counterman on occasion and ordered and stockedgrocery products; acted as interpreter among management andemployees.5 Also acted as interpreter.Since September 21, 1975, Salvadore Ortiz has performedthe counterman's job which was previously performed byCastro.G. Analysis and ConclusionBased on the foregoing credited testimony, I find thatRespondent's desire to minimize its potential backpayliability to the 12 employees in the prior case was theCompany's discussion with Becker in mid-August as to the effect of theremedy and recommended Order of the Administrative Law Judge.With respect to Lara, Knutson testified that Lara's work was satisfactory.16 I have credited Ms. Goldberg's testimony with regard to other mattersin this proceeding, and I also find her testimony here with respect to the jobperformance of other employees to be credible. While Ms. Goldbergprimarily worked in the office at the store, the small size of the employeemotivating factor which eventually led to the terminationof Castro. Although Respondent disagreed with therecommended Order in the prior Decision, the potentialfinancial liability was such that Respondent deemed itnecessary to limit that liability by offering reinstatement tothe 12 employees while at the same time appealing theDecision to the Board. Thus, the decision to attempt tolimit its monetary reimbursement to the 12 employees setin motion a series of events which resulted in Castro'sdischarge.The next event was the mailing of the letters fromRespondent one at a time to the employees. The first threeemployees apparently did not respond, but the fourth one,Salvadore Ortiz, did respond and requested reinstate-ment.17That action by Ortiz caused Respondent to lookfor an employee in the counterman job classification to layoff from work in order to create an opening for Ortiz. Thesmall size of Respondent's business and having only eightemployees in that job classification narrowed the area ofconsideration. Respondent selected Castro.Although Castro had worked for Respondent only about10 months, counsel for the General Counsel correctlypoints out in his brief that Castro did possess moreseniority than some other employees. However, theundisputed testimony in this proceeding is that Respon-dent had never followed seniority in the past. Thus, thepresent case is distinguishable from the Board's decision inTennessee Packers, Inc., Frosty Morn Division, 158 NLRB1192 (1966), which counsel for the General Counsel cites inhis brief. In that case, it was found that the company hadutilized a court-enforced Board reinstatement order toretaliate against an employee. In Tennessee Packers, twoemployees were told that they were being laid off in orderfor the company to reinstate others pursuant to a courtdecree enforcing a prior Board reinstatement order.However, in that case the company departed from its pastpractice. The two employees knew that they possessedgreater plantwide seniority than the employees who werebeing reinstated and also that they possessed greaterplantwide seniority than some other employees who wereretained. Normally, if the company had followed its pastpractice, the two employees would have enjoyed superiorretention rights, but the company in that case departedfrom its prior practice. Also considered in the TennesseePackers case was the extensive unfair labor practice historyevidenced by several prior Board decisions which led theTrial Examiner therein to conclude that the company was a"habitual violater of the Act in a 6-year struggle against theUnion." Thus, I find persuasive the analysis and discussionin Respondent's brief concerning the Tennessee Packersdecision as being a decision distinguishable from thepresent case.In Thurston Motor Lines, Inc., 168 NLRB 428, 429 (1967),the Board relied on that company's adherence to its ownprior policy as a basis for reversing the findings of a Trialcomplement at this one location, the small number of supervisors, and thefact that she handled personnel matters have been considered in weighingher familiarity with the store employees.17 I reiterate that the question of compliance with the terms of the earlierrecommended Order is properly not an issue herein, and no finding is madewith respect to compliance matters.232 MEAT PACKERS INTERNATIONALExaminer and dismissing the 8(a)(3) and (4) allegationregarding employee Vaughn. The Board said:In our view of the record, the factors relied upon bythe Trial Examiner do not support the inference hedrew, namely, that because Respondent failed toexplore the alternatives outlined in the precedingparagraph it had acted on the basis of a continuinganimus against Vaughn, discharging him for his unionsympathies and the testimony he had proffered in theearlier case.In determining who shall be laid off, Respondent'spractice has been that employees in one classificationdo not displace employees in another classification. Itspolicy is not to bump "down the line or up the line." Alljob changes which require some loss of employment areconfined to the classification involved. Thus, whenLarkins returned to work the only classification to beaffected under Respondent's practice was that oftractor driver. Since Vaughn had replaced Larkinswhen the latter was unlawfully discharged, Respondentdecided to reverse the process when Larkins, and otheremployees in the same porition, were to be reinstated.Therefore, Larkins replaced Vaughn, the man who hadreplaced him. Yet, having made this choice, Respon-dent did not discharge Vaughn. Instead, it placed himat the head of the extra list, summoned him to theterminal several times, for jobs, and told him that therewas plenty of work available. Vaughn ignored theoffers.Furthermore, the record does not justify the TrialExaminer's reliance upon Respondent's failure toconsider Vaughn for the positions supposedly openedup by the decision of three discharged drivers not toresume their employment with the Respondent. Theirchoice did not create three additional driver positions.It merely allowed the present occupants to continueworking without fear of replacement by those who werereturning to their jobs pursuant to the Board's Order inthe earlier case.In view of Respondent's adherence to a policygoverning layoff which precluded bumping, its reason-able decision, in the face of a Board Order, to replaceVaughn with the same driver whom Vaughn hadpreviously replaced, and its frequent offers of extrawork to Vaughn after he was laid off, we find that theGeneral Counsel has not proved by a preponderance ofthe evidence that Respondent had discriminatorilydischarged Vaughn. Accordingly, we shall dismiss thecomplaint in Case 26-CA-2527 and -2.Since the evidence in the present case establishes that theRespondent has not followed seniority in the past, itcannot be said that Respondent departed from its pastpractice in laying off Castro even though he had moreseniority than some other employees.Respondent has advanced convincing reasons why itselected Castro, rather than another employee, when itbecame necessary to lay off an employee to create anopening for Ortiz. If Respondent had not selected Castrofor layoff, the question then would be who would havebeen selected? The credited testimony shows no fault withthe work of any other employee and no basis for selectinganyone else other than Castro.It is significant that Respondent attempted to make itclear to Castro the reason for his termination. Respondentutilized an interpreter for this purpose to explain to him inthe Spanish language about the earlier Decision; the lettersoffering reinstatement being mailed out to the employees;the fact that Ortiz wished to be reinstated to work; and thatOrtiz would replace Castro. This was a carefully detailedexplanation given to Castro. I have not credited Castro'sassertions that he was told on one occasion that he wasbeing terminated because Salvadore Ortiz belonged to theUnion and the Company was hiring only people from theUnion and on another occasion that it was because Castrohad signed a union card.It is also significant that Saul Frias is still employed byRespondent. Frias, like Castro, was called as a witness bythe General Counsel in the earlier case and testified in theproceeding. There is no allegation of any discriminationagainst him. It is also noteworthy that there are noallegations of any concurrent unfair labor practices in thiscase. Assuming, arguendo, for the moment, that the Boardwill sustain the unfair labor practice findings of theAdministrative Law Judge in the prior case, those findingswould show background evidence of union hostility on thepart of this Respondent. However, that background ofunfair labor practices by Respondent would not necessarilycompel a finding of an unfair labor practice by Respondentin the circumstances of this case. See Charlena Lobianco,d/b/a Loby's Cafeteria, 192 NLRB 752 (1971), wherein theBoard dismissed 8(aX)(), (3), and (4) allegations notwith-standing an earlier unfair labor practice finding involvingthe same employer and the same employee who hadtestified in the prior case and who had been found to havebeen discriminatorily discharged in the earlier proceeding.The prior case is reported at 187 NLRB 420 (1970).Finally, there is the question of why Respondent did notsubsequently rehire Castro when vacancies later occurred.The answer is found in the testimony of Ms. Goldberg.Castro made it clear to her that he was working elsewhereand he did not want to return to work for the Company.After considering the foregoing and the entire record, Iconclude that the preponderance of the evidence does notestablish that Respondent has violated the Act in terminat-ing Castro and not reinstating him.Upon the basis of the foregoing findings of fact and uponthe entire record, I make the following:CONCLUSIONS OF LAWi. Newton Joseph, d/b/a Meat Packers International,is an employer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2. Meat Cutters Local No. 421, Amalgamated MeatCutters and Butcher Workmen of North America, AFL-CIO, is a labor organization within the meaning of Section2(5) of the Act.3. The Respondent has not engaged in the unfair laborpractices alleged in the complaint in this proceeding.[Recommended Order for dismissal omitted from publi-cation.]233